                                            Case 5:19-cv-01929-EJD Document 114 Filed 02/12/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8        UNILOC 2017 LLC,                                  Case No. 19-cv-01929-EJD (VKD)
                                                           Plaintiff,
                                   9
                                                                                              ORDER DENYING APPLE’S
                                                   v.                                         REQUEST FOR RELIEF FROM
                                  10
                                                                                              PROTECTIVE ORDER
                                  11        APPLE, INC.,
                                                                                              Re: Dkt. No. 105
                                                           Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            In this patent infringement action, defendant Apple, Inc. (“Apple”) moves for relief from

                                  15   the stipulated protective order entered on October 21, 2019 (Dkt. No. 65). Dkt. No. 105.

                                  16   Defendant Uniloc 2017 LLC (“Uniloc”) and non-party Pendrell Corporation (“Pendrell”) oppose

                                  17   the motion. Dkt. Nos. 106, 107. The Court heard oral argument on February 9, 2021. Dkt. No.

                                  18   112. For the following reasons, the Court denies Apple’s request for relief.

                                  19   I.       BACKGROUND
                                  20            Uniloc and Apple entered into a stipulated protective order to govern the use and

                                  21   disclosure of confidential material in this action, which the Court adopted with modifications.

                                  22   Dkt. No. 65. Section 6(a) of the stipulated protective order states:

                                  23                    All Protected Material shall be used solely for this case or any
                                                        related appellate proceeding, and not for any other purpose
                                  24                    whatsoever, including without limitation any other litigation, patent
                                                        prosecution or acquisition, patent reexamination, reissue, inter partes
                                  25                    review, covered business method review, or other post-grant review
                                                        proceedings, or any business or competitive purpose or function.
                                  26                    Protected Material shall not be distributed, disclosed or made
                                                        available to anyone except as expressly provided in this Order.
                                  27
                                       Id. at 3. The action was later stayed pending inter partes review. Dkt. No. 100.
                                  28
                                             Case 5:19-cv-01929-EJD Document 114 Filed 02/12/21 Page 2 of 4




                                   1            In the meantime, Apple and Intel Corporation filed an antitrust lawsuit against Uniloc,

                                   2   Intel Corp. v. Fortress Investment Group et al., Case No. 3:19-cv-07651-EMC (N.D. Cal.) (“the

                                   3   antitrust action”), claiming that Uniloc is engaging in an “anticompetitive scheme of acquiring

                                   4   substitute and complementary patents in particular markets relating to electronic devices and

                                   5   components or software therein and processes used to manufacture them, and then using their

                                   6   aggregated portfolio to obtain patent royalties greatly exceeding the value of the alleged inventive

                                   7   contributions of and competitive prices for the patents.” Dkt. No. 105 at 1. The patent at issue in

                                   8   this action, U.S. Patent No. 7,020,252 (“the ’252 patent”), is one of the patents that Apple and

                                   9   Intel say Uniloc has asserted anticompetitively. Id.

                                  10            On January 6, 2021, the Hon. Edward M. Chen dismissed Apple and Intel’s amended

                                  11   complaint in the antitrust action. Judge Chen identified certain shortcomings in Apple and Intel’s

                                  12   pleadings, including a lack of specific information about licensing fees, and suggested that Apple
Northern District of California
 United States District Court




                                  13   and Intel “could have . . . asked the courts presiding over [the Uniloc] infringement suits [against

                                  14   Apple] for relief from the protective order so that they could make a filing under seal in this case”

                                  15   in order to provide evidence to support these allegations, including about how much Uniloc “paid

                                  16   to acquire” patents at issue in the markets. Intel Corp. v. Fortress Investment Group et al., No.

                                  17   3:19-cv-07651-EMC, Dkt. No. 230 at 23–27, n.9 (N.D. Cal. Jan. 6, 2021). Apple then filed the

                                  18   motion for relief now before the Court. Dkt. No. 105. Specifically, Apple seeks leave to disclose

                                  19   under seal documents reflecting the purchase and licensing of the patent at issue or portfolios

                                  20   containing the patent at issue in its antitrust suit against Uniloc. Id. at 2–3.

                                  21            Uniloc and Pendrell object to Apple’s request as lacking good cause because Apple has not

                                  22   demonstrated the relevance of the documents it seeks to use in the antitrust action. Dkt. No. 106 at

                                  23   3–4; Dkt. No. 107 at 2–3. In addition, they argue that Apple’s request is intended to circumvent

                                  24   the discovery stay in the antitrust action, that they would suffer prejudice because the operative

                                  25   stipulated protective order specifically prohibits the use of discovery obtained in this action

                                  26   anywhere else, and that they relied on that protection in producing the documents at issue.

                                  27   II.      DISCUSSION
                                  28            Apple does not dispute that good cause exists to protect the documents at issue under
                                                                                           2
                                          Case 5:19-cv-01929-EJD Document 114 Filed 02/12/21 Page 3 of 4




                                   1   Federal Rule of Civil Procedure 26(c). Rather, Apple argues that it should be permitted to use

                                   2   documents that have been designated Highly Confidential – Attorneys’ Eyes Only in this action to

                                   3   help it state a claim for relief in a separate litigation.

                                   4           The Ninth Circuit “strongly favors disclosure to meet the needs of parties in pending

                                   5   litigation.” Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992). When

                                   6   evaluating whether to grant relief from a protective order to obtain protected materials for use in

                                   7   collateral litigation, courts consider “the relevance of the protected discovery to the collateral

                                   8   proceedings and its general discoverability therein.” Foltz v. State Farm Mut. Auto. Ins. Co., 331

                                   9   F.3d 1122, 1132 (9th Cir. 2003). “Such relevance hinges on the degree of overlap in facts, parties,

                                  10   and issues between the suit covered by the protective order and the collateral proceedings.” Id.

                                  11   (internal quotation marks omitted). In addition, courts must “weigh the countervailing reliance

                                  12   interest of the party opposing modification against the policy of avoiding duplicative
Northern District of California
 United States District Court




                                  13   discovery.” Id. at 1133.

                                  14           Although the parties cite to Foltz and Beckman in their respective submissions, the Court is

                                  15   not entirely convinced that those cases apply here. In Foltz, following an insurance company’s

                                  16   settlement of a fraud action, private individuals involved in a collateral litigation against the

                                  17   insurance company and public interest groups sought access to protected discovery materials and

                                  18   sealed court records. Id. at 1127–29. Similarly, in Beckman, following the settlement of an action

                                  19   between an insurance company and its insured concerning a specific kind of policy, other insured

                                  20   parties moved to intervene and sought access to deposition transcripts for use in their own actions

                                  21   against the insurance company regarding the same policy. Beckman, 966 F.3d at 471–72. Both

                                  22   Foltz and Beckman involved ongoing parallel litigation where the Ninth Circuit’s primary concern

                                  23   was the unnecessary duplication of discovery efforts. Foltz, 331 F.3d. at 1132–33 (citing

                                  24   Beckman, 966 F.2d at 475). Here, the circumstances are different. Judge Chen has dismissed

                                  25   Apple and Intel’s complaint in the antitrust action for failure to state a claim. Apple is now

                                  26   seeking information to develop evidence in support of an action it has not yet successfully pled

                                  27   and in which discovery has been stayed.

                                  28           Apple relies heavily on Judge Chen’s statement that Apple and Intel “could have . . . asked
                                                                                             3
                                          Case 5:19-cv-01929-EJD Document 114 Filed 02/12/21 Page 4 of 4




                                   1   the courts presiding over [the Uniloc] infringement suits [against Apple] for relief from the

                                   2   protective order so that they could make a filing under seal in this case.” Intel Corp. v. Fortress

                                   3   Investment Group et al., No. 3:19-cv-07651-EMC, Dkt. No. 230 at 26 n.9 (N.D. Cal. Jan. 6, 2021).

                                   4   The Court notes, however, that the parties agree that the documents at issue in this motion do not

                                   5   include a unique valuation for the ’252 patent, and that patent appears only in the transactional

                                   6   documents as one among many in a portfolio of other patents. It is not clear from Judge Chen’s

                                   7   order that the information Apple seeks concerning the valuation of patent portfolios that include

                                   8   the ’252 patent is the kind of information Judge Chen had in mind. In any event, Judge Chen was

                                   9   not presented with the question now before the Court, and the observations he made about

                                  10   possible avenues available to Apple and Intel to develop facts to state a claim for relief do not

                                  11   dictate any particular result here.

                                  12          In sum, the Court concludes that Apple has not demonstrated sufficient justification for
Northern District of California
 United States District Court




                                  13   modifying the protective order to permit it to use confidential documents obtained from Uniloc

                                  14   and Pendrell in discovery in this action to help it develop an antitrust claim in another action.

                                  15   III.   CONCLUSION
                                  16          For the foregoing reasons, the Court denies Apple’s request for relief.

                                  17          IT IS SO ORDERED.

                                  18   Dated: February 12, 2021

                                  19

                                  20
                                                                                                     VIRGINIA K. DEMARCHI
                                  21                                                                 United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         4
